Case 1:17-cv-02097-RBJ Document 129 Filed 10/12/18 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

REALTIME ADAPTIVE STREAMING LLC,
                                                    Lead Case No. 1:17-cv-02097-RBJ
                       Plaintiff,

               v.

SLING TV L.L.C.,
SLING MEDIA, L.L.C.,
DISH NETWORK L.L.C.,
DISH TECHNOLOGIES L.L.C. AND
ARRIS GROUP, INC.,

                       Defendants.


REALTIME ADAPTIVE STREAMING, LLC,                     Case No. 1:17-CV-02869-RBJ

                      Plaintiff,

              v.

APPLE INC.,

                      Defendant.

                   ORDER OF DISMISSAL WITH PREJUDICE RE: APPLE

       On this day, Plaintiff Realtime Adaptive Streaming LLC (“Plaintiff”) and Defendant

Apple Inc. (“Defendant”) announced to the Court that they have resolved Plaintiff’s claims for

relief against Defendant asserted in this case and Defendant’s claims, defenses and/or

counterclaims for relief (if any) against Plaintiff asserted in this case. Plaintiff and Defendant

have therefore requested that the Court dismiss Plaintiff’s claims for relief against Defendant

with prejudice and Defendant’s claims, defenses and/or counterclaims for relief (if any) against

Plaintiff without prejudice, and with all attorneys’ fees, costs and expenses taxed against the
Case 1:17-cv-02097-RBJ Document 129 Filed 10/12/18 USDC Colorado Page 2 of 2




party incurring same. The Court, having considered this request, is of the opinion that their

request for dismissal should be granted.

       IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Defendant Apple

are dismissed with prejudice and Defendant’s claims, defenses and/or counterclaims for relief (if

any) against Plaintiff are dismissed without prejudice. IT IS FURTHER ORDERED that all

attorneys’ fees, costs of court and expenses shall be borne by each party incurring the same.


           Dated this 12th day of October, 2018               By the Court




                                                              R. Brooke Jackson
                                                              United States District Judge
